Benham, Judge.
This appeal is from the Superior Court of Fulton County’s reversal of a contempt judgment rendered by appellant, a judge of the City Court of Atlanta, against appellee, an attorney who had business in appellant’s court. After being held in contempt, appellee filed a writ of certiorari, which was granted by the superior court. Appellant, by direct appeal, here seeks review of that court’s judgment; appellee challenges the appeal by way of a motion to dismiss.
“Appeals from decisions of the superior courts reviewing decisions of . . . lower courts by certiorari . . . shall be by application in the nature of a petition. . . .” OCGA § 5-6-35 (a) (1) and (b). No such application having been made, the appeal must be dismissed. Field Developers v. City of Atlanta, 158 Ga. App. 388 (280 SE2d 364) (1981).

Appeal dismissed.


Banke, C. J., and McMurray, P. J., concur.